Citation Nr: 0829428	
Decision Date: 08/28/08    Archive Date: 09/04/08

DOCKET NO.  06-22 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by pain, numbness, and tingling of the left arm 
and hand, claimed as peripheral neuropathy, left arm and 
hand.

2.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from February 1982 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This appeal was remanded by the Board in April 2008.  In that 
remand the Board observed that a May 2006 VA neurology 
examiner indicated that a magnetic resonance imaging (MRI) of 
the veteran's neck revealed residuals of an old neck injury 
that may actually have been sustained in an in-service 
accident, and which gave the veteran a subtle spasticity of 
his left upper extremity that likely contributed to the 
subsequent dysfunction of his shoulder, leading to surgical 
repair of chronic dislocation.  The Board noted that the May 
2006 VA neurology follow-up note appeared to relate the 
veteran's left arm condition to an in-service neck injury.  
The Board found that a claim for service connection for 
residuals of a neck injury had been reasonably raised from 
the record.

The April 2008 remand instructed the agency of original 
jurisdiction (AOJ) to adjudicate the issue of entitlement to 
service connection for residuals of a neck injury, to provide 
the veteran with written notice of the determination, and to 
provide the veteran notice of his rights of appeal.  While 
the AOJ issued a Supplemental Statement of the Case (SSOC) 
denying service connection for residuals of a neck injury, 
AOJ did not inform the veteran of his appellate rights.  
Instead, the AOJ used the SSOC to announce the decision on an 
issue not previously addressed in the initial Statement of 
the Case or any previous SSOC, which constitutes an 
impermissible use of the SSOC under 38 C.F.R. § 19.31(a) 
(2007).  Consequently, the issue of entitlement to service 
connection for residuals of a neck injury must be remanded to 
the AOJ for the purpose of providing the veteran written 
notice of this denied claim and notice of his appellate 
rights.

The Board also notes that with respect to the issue of 
service connection for residuals of a neck injury the veteran 
has not been provided notice as required by The Veterans 
Claims Assistance Act of 2000 (VCAA).  Failure to provide 
notice of what evidence is needed to substantiate the claim 
is ordinarily prejudicial.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006). 

As the resolution of the claim of service connection for 
residuals of a neck injury might be determinative of the 
veteran's claim of service connection for a disability 
manifested by pain, numbness, and tingling of the left arm 
and hand, claimed as peripheral neuropathy, left arm and 
hand, the issues are inextricably intertwined.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Thus, a decision at 
this time by the Board with respect to the veteran's claim of 
service connection for a disability manifested by pain, 
numbness, and tingling of the left arm and hand, claimed as 
peripheral neuropathy, left arm and hand, would be premature.  
Id.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran and his 
representative written notice that 
addresses the denial of the claim of 
entitlement to service connection for 
residuals of a neck injury, and written 
notice of his appellate rights.  See 
38 U.S.C.A. § 7105 (West 2002).

2.  The veteran and his representative are 
informed that the issue concerning service 
connection for residuals of a neck injury 
will be returned to the Board only if the 
veteran initiates an appeal by filing a 
notice of disagreement and, following the 
issuance of a statement of the case, 
completes the appeal by filing of a timely 
and adequate substantive appeal.  If a 
timely substantive appeal is filed, the 
issue should be certified to the Board for 
appellate consideration.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue of 
entitlement to service connection for a 
disability manifested by pain, numbness, 
and tingling of the left arm and hand, 
claimed as peripheral neuropathy, left arm 
and hand.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




